Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 20170257576 A1) in view of Shimmoto et al. (US 20170256072 A1).
Re claim 1, Mitsui discloses a control system of performing an analysis in a specific space, the system comprising: 
circuitry (Mitsui: paragraph [0006]) configured to 
receive image data corresponding to captured image captured and transmitted from an image capturing device (Mitsui: Fig. 12, management system 5 receives image data from capturing device 1); 

Mitsui discloses designating a subregion of a spherical image for analysis (Mitsui: Fig. 6A), but Mitsui does not specifically disclose, in response to displaying an image generated from the stored image data on a display, receive an input, from an operator, arbitrarily setting a specific closed region in the image displayed on the display; and analyze the at least one movable object within the specific closed region in the image based on coordinates of the specific closed region set by the received input, and the stored coordinates of the at least one movable object.  However, Shimmoto discloses an information processing system, wherein the information processing system 10 according to the first embodiment displays the area S of the wide angle image 60 according to the viewpoint direction on the information processing terminal 18 or the like (Shimmoto: paragraph [0085]; Figs. 6 and 7).  Note that, the viewpoint direction can be changed by an operation instruction that is input by the user of the information processing terminal 18 (Shimmoto: paragraph [0085]).  That is, by inputting an instruction to change the viewpoint direction from the information processing terminal 18, it is possible to change the viewpoint direction in the wide angle image 60 (that is, the area included in the wide angle image 60 to be displayed on the display screen) (Shimmoto: paragraph [0085]).  Additionally, analyzing a wide angle image means carrying out some image analysis on a wide angle image (Shimmoto: paragraph [0054]).  Image analysis means detecting or recognizing an object (Shimmoto: paragraph [0054]).  The "object" means an object appearing or photographed in a wide angle image (Shimmoto: paragraph [0054]).  Since Mitsui and Shimmoto relate to omnidirectional imaging systems, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the viewpoint adjustment and object analysis of Shimmoto with the system of Mitsui in order to more easily acquire a result of analyzing a plurality of wide angle images (Shimmoto: paragraph [0051]).
Re claim 2, Mitsui discloses that the circuitry is further configured to: 

store the image data in association with the detected coordinates of the at least one movable object in the (Mitsui: paragraph [0146], memory 5000 stores the captured-image data transmitted from the communication terminal 3). 
Re claim 3, Mitsui discloses that the circuitry is further configured to: 
set the specific closed region in the image data based on the received input (Mitsui: paragraph [0331], person detection area specified based on coordinates); and 
count a number of the at least one movable object within the set specific closed region (Mitsui: paragraph [0343], The bar chart generation unit 75 counts the number of individual persons on an area-by-area basis). 
Re claim 4, Mitsui discloses that the circuitry is further configured to: 
receive a plurality of inputs to the received image data (Mitsui: Figs. 3A-3C; paragraph [0093]); and 
set the specific closed region based on a plurality of coordinates specified in the image data based on the received plurality of inputs (Mitsui: paragraph [0331], person detection area specified based on coordinates). 
Re claim 5, Mitsui discloses that the circuitry is further configured to set a polygon region defined by the plurality of coordinates in the image data as the specific closed region, the plurality of coordinates being specified in the image data based on the received plurality of inputs (Mitsui: paragraph [0331], the person detection area where the visitor is detected has a shape of rectangle, for example, the area range is indicated by a coordinate (x, y) of an upper-left corner, a width and a height of the rectangle). 
claim 6, Mitsui discloses that the circuitry is further configured to display, on the display, screen image information related to the at least one movable object analyzed within the specific closed region (Mitsui: paragraph [0164]). 
Re claim 7, Mitsui discloses that
the memory stores the image data and information of a date and time when the image corresponding to the image data was captured by the image capturing device (Mitsui: paragraph [0119], the related information also includes a date and time when the image is captured by the image capturing device 1, and a size of the image data), in association with the coordinates of the at least one movable object in association with each other (Mitsui: paragraph [0331], person detection area specified based on coordinates), and 
wherein the circuitry is further configured to: 
count a number of the at least one movable object within the specific closed region at the date and time associated with the image data (Mitsui: paragraph [0128], communication terminal 7 generates a heat map image); and 
display, on the display, the at least one movable object counted within the specific closed region in time series based on the date and time (Mitsui: paragraph [0128], heat map image enables a viewer Y to recognize the movement of persons even when the viewer Y does not view a plurality of full spherical panoramic images (or predetermined-area images) for a specific period of time). 
Re claim 8, Mitsui discloses that when the specific closed region is set as a plurality of specific closed subregions, the circuitry is further configured to display, on the display, the screen image information related to the at least one movable object analyzed within each of the plurality of specific closed subregions (Mitsui: paragraph [0048], first to fourth person detection areas; Figs. 33A and 33B). 
Re claim 9, Mitsui discloses that the circuitry is further configured to 

store, in the memory, planar image data converted from the received spherical image data (Mitsui: Figs. 3A-3C; paragraph [0093]); 
in response to displaying a spherical image generated from the received spherical image data on the display, receive an input for setting the specific closed region in the spherical image displayed on the display (Mitsui: Fig. 12, predetermined area information; paragraph [0331], person detection area specified based on coordinates); 
calculate coordinates on the planar image data corresponding to the received input (Mitsui: paragraph [0331], person detection area specified based on coordinates); 
set the calculated coordinates corresponding to the received input as coordinates of the specific closed region (Mitsui: paragraph [0331], the person detection area where the visitor is detected has a shape of rectangle, for example, the area range is indicated by a coordinate (x, y) of an upper-left corner, a width and a height of the rectangle); 
calculate coordinates of the at least one movable object indicating a position of the at least one movable object included in the spherical image data, on the planar image data (Mitsui: paragraph [0148], person image management table stores a file name of captured image data, a capturing date and time, a person detection area ID, and the position and area of a person in association with each captured-image ID); and 
analyze the at least one movable object within the specific closed region based on the set coordinates of the specific closed region and the calculated coordinates of the at least one movable object (Mitsui: Fig. 12, S6, generate heat-map image). 
Re claim 15, Mitsui discloses an information processing system comprising: the control system according to claim 1; and 

the imaging system including 
the image capturing device used for capturing the image in the specific space (Mitsui: Fig. 12, image capturing device 1); and 
another circuitry configured to transmit the image data of the image captured and acquired by the image capturing device to the control system via the communication network, and the circuitry of the control system is further configured to receive the image data transmitted from the another circuitry of the imaging system (Mitsui: Fig. 12, communication terminal 3; paragraph [0127], communication terminal 3 transmits the captured-image data, the predetermined-area image, and the related information to the image management system 5 (S2)). 
Re claim 16, Mitsui discloses that the another circuitry of the imaging system is further configured to: 
detect the coordinates of the at least one movable object (Mitsui: Fig. 12, S3, detect person); and 
transmit the image data and the detected coordinates of the at least one movable object to the control system via the communication network (Mitsui: Fig. 12, specific area image and related data transmitted from management system 5 to communication terminal 7), and 
wherein the memory of the control system stores the image data and the coordinates of the at least one movable object transmitted from the imaging system in association with each other (Mitsui: paragraph [0148], person image management table stores a file name of captured image data, a capturing date and time, a person detection area ID, and the position and area of a person in association with each captured-image ID). 
Claim 17 recites the corresponding method for implementation by the system of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 17.  Accordingly, claim 17 has been analyzed and rejected with respect to claim 1 above.
Claim 18 has been analyzed and rejected with respect to claim 9 above.
Claim 19 recites the corresponding non-transitory computer readable storage medium storing one or more instructions that, when executed by one or more processors, cause the one or more processors to perform a method of performing an analysis in a specific space implemented by the system of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 19.  Accordingly, claim 19 has been analyzed and rejected with respect to claim 1 above.
Claim 20 has been analyzed and rejected with respect to claim 9 above.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482